July 10, 196-j’


Hon. Milton J. Schlller            Opinion No. M- 101
Chairman, ContingentBxpense
  Committee                        Re: Interim expenses of
House of Representatives               members of the House
Austin, Texas                          of Representatives,
                                       60th Legislature.
Dear Mr. Schlller:
         Your request for an opinion reads as Sollows:
         “iouse Simple Resolution No. 448 by Wayne,
    a copy of which Is attached, was passed during
    the Regular Session of the-sixtiethLegislature.
         “Pursuantto.the’provisionscontained on
    Page 6, concerningthe rental of electric type-
    writers and transcribingequipment,an official
    opinion Is respectfullyrequested, as follows:
         “1. Provided a Member of the House has
    filed a rental agreement for such equipment,
    and over a period of time, after monthly rental
    payments have been made to the business firm,
    may such accumulatedrental paynientsbe used as
    equity toward the actual purchase OS the equlp-
    ment, provided the Member makes the final payment
    from his personal funds?
         “2. IS the above opinion Is In the afflrma-
    tlve, and such equity may be applied toward final
    purchase, would such equipment become the personal
    property of the Member of the House, or would It
    become the property of the State of Texas, subject
    to the Property Inventory Laws of the State?
         “we will appreciateyour oSSlclal opinion on
    this matter at your earliest convenience.
                                            *
                         -456-
Hon. Milton J. Schlller, page 2 (M-101)


          In Terre11 vs. King, 118 Tex. 237, 14 S.W.2d 786'(1929),
It was held that a nesolutlonwas an appropriateand constitutional
method to direct the expenditureof a portion of appropriationfor
the expenses of members of the Legislaturebetween sessions. In
that case, the Court upheld a portion of the Resolutionwhereby
members of an Interim committee would receive certain expenses ln-
curred In the conduct of the commltteetsduties. The Court stated:
          'It Is manifest that certain expenditures
    must be made by the state, in the way of legislative
     expenses, or the grant of legislativepower could
     never be effectuallyexercised. No one would question
     legislativedisbursementsfor comfortableassembly
     halls andcommittee rooms, or for clerks, stationery,
    .etc. Within the same category of legitimateexpenses
     of the Legislature or of either hquse comes relmburse-
    ment to members for actual expenses reasonably Incurred
     In order to perform duties devolving on duly authorized
     committeesof the Legislature,or of either house,
     when such committeemembers are called to other points
     than the capital, or when called to the capital oiher-
     wise than durlng the sessions of the Legislature.
          It Is noted that at the time Terre11 v. pin& supra, was
decided, Section 24 of Article III did not provide for an annual
salary,.butmerely a per,diem during the tlinethat the Legislature
was In session and therefore performanceof oSSlcla1 duties was not
on an annual basis except for such Interim committeework as was
assigned to Interim committees created by the Legislature. In 1960,
Section 24 of Article III of the Constitutionof Texas was amended
so as It now reads as follows:
              *Members of the Legislature shall receive
     from the Public Treasury.an annual salary of not
     exceeding Four Thousand, Eight Hundred Dollars
     ($4,800)    per year and a per diem of not exceeding
     Twelve Dollars ($12 per day for the first one
     hundred and twenty t120 days only of each Regular
     Session and for thirty t30) days of each Special
     Session of the Legislature. No Regular Session
     Shall be of longer duration than one hundred and
     forty (140) days.
           "In addition to the per diem the Members of
     each House shall be entitled to mileage In going
     to and returning from the seat of government,
     which mileage shall not exceed Two.Dollarsand
     Fifty Cents ($2.50) for every twenty-five (25)
                               -45?-
Hon. Milton J. Schlller, page 3. (M&101)


     miles, the distance to be computed.bythe nearest
     and most direct route of travel, from a table of
     distances prepared by the Comptrollerto each
     county seat now or hereafter to be established;no
     Member to be entitled to mileage for any extra
     Session that may be called within one (1) day after
     the adjournmentof the Regular or Called Session."
          It Is noted that the foregoing constitutionalamendment
now provides In addition to per diem and travelingexpenses an
annual salary for members of the Legislature,thus recaanizlngthat
offlclal duties of members of the Legislatureare perSormed,through-
out the year and are not limited to duties performedwhile the Legis-
lature Is In session. Therefore, In determiningwhat expenses are
allowed to be paid out of the Contingent Expenses Appropriationfor
members of the House of Representatives,It Is necessary to examine the
provisionsof House Simple Resolution No. 448 of the Regular Session
of the 60th Legislature.  The provisions of House Simple Resolution
No. 448 applicable to your question reads as Soliows:
          "RESOLVEI),That the ContingentExpense Committee
     Is hereby authorizedand directed to credit such
     Representativean amount as determined by the Com-
     mittee on House Admlnletratlonnot to exceed $200
     a month during any period the Legislature Is not In
     session. This amount Is authorized to pay for the
     employmentof a private secretary and for expenditures
     for stationery,supplies, postage, telephone tolls,
     telegraph tolls, answering service, and rental of
     electric typewritersand transcribingequipment.
     Ex   bit       thorfked hereunder shall be paid out
     oS?Ee ~~&%ve       Expense Fund of the 60th Legis-
     lature or any other funds appropriatedfor the use
     of the House of Representatlves;and, be It further
          "RESOLVED,That each Representativem
     electric typewriters,transcribingequlpmenw I or
     subscribeto an answering service providing the
     monthly rental See does not exceed $25 for each
     Item. A copy of the rental agreement regarding
     any of the above must be filed with the Contlng$nt
     Expense Committee before payment Is made; . i .
     (R~phaslsadded)
          It Is noted that the foregoing provision does not authorize
the purchase of typewritersor transcribingequipment but the Resolu-
tion limits the expenditureof State funds In this connectiononly
to the paymert of rent for such equipment. Therefore, the State of
                         ?.45&
Hon. Milton J. Schlllert:p~e.4(M-~O~)


Texas cannot from~the provisions of House Simple ResolutionNo. 448
pay public funds toward the.purchaseof a typewrlteror transcribing
equipment. However, any equity oc option to purchase.acquiredby
.vlrtueoS:the rental contract becomes,property OS the State of Texas.
Art. III, Section 51, Texas Constitution..
                     SUMMARY            :
          The Resolution Is an appropriateand constitutional
     met.hod.to.dlrectexpenditureof a portion of approprla-
     tlon and.Slnanclngexpenses incurred hy members oS.the
     LegislatureIn the conduct~oS..thelr official business
     while the Leglslature~ls.notlr.sesslon. House Simple
     ~Resolut,lon
                No; u8 of the Regular Session of the 60th
     Legislatureauthorizesthe:payment.oSfunds .Sorrental
     of electric.typewritersand.tr.anscrlbing eculpment.
     Such,Resolutlondoes not authorize-thepurchase of such
     equipment. Any equity or option to purchase acquired
     by virtue OS a rental contract belongs solely to the
     State. Article ,111,Section 51, Texas Constitution.
                            YQHs. very.truly,




Preparedby John Reeves
AssistantAttorney General
APPROVSD:','
OPINION COMMITTEE
Hawthorne Phillips, Chairman
Kerns Taylor, Co$halrman
J. H. Broadhurst
V. F. Taylor
Nell Williams
Ralph Rash
STAFF LEGAL.ASSISTANT
A. J. Carubbl, Jr.